Opinion by
Judge Pryor:
It is not pretended in this case that the .former guardian had received a credit in his settlement for the amount of the note in controversy, nor would it have been proper for the last guardian to have given him a credit when the note remained, unpaid. It shows on its face that the debt was incurred by him as guardian, and although an individual liability was imposed on the guardian in favor of the creditor, still when paid by the former he was entitled to be credited by the amount in a settlement with the ward. The lumber purchased was for the ward, and in fact used in building a small tenement on her land. It seems from the proof that such a building was also nec-. essary in order to enable the land of the ward to be rented out, and that it added to its annual value fifteen or twenty dollars.
The guardian was authorized to malee the expenditure. The ward has and is now recovering the full benefit pf the investment, and there is no reason why her estate should hot be chargeable with it.
Judgment affirmed.